Appeal from so much of an order of the Court of Claims, entered March 14, 1973, as granted claimant’s motion for permission to file a late claim. On March 27,1972 claimant was arrested for driving while intoxicated by a New York State Trooper. He alleges, in substance, that in the process of making the arrest the Trooper assaulted him and he sustained certain injuries. On November 25, 1972 he moved for permission to file a late claim and the Court of Claims granted the motion. He contended before the Court of Claims, and also- urges on this appeal, that he should be permitted to file a late claim because he did not learn of the seriousness of his injuries until September 27, 1972 when a doctor diagnosed his injuries as a fractured rib. This, in our opinion, presented no reasonable excuse for the delay in filing. The record reveals that claimant went to a doctor immediately after his arrest and that he was represented by an attorney from the time of his arraignment on the criminal charges. Under these circumstances, we conclude that the Court of Claims abused its discretion in finding that a reasonable excuse for failure to file existed. It has been repeatedly held that a cause of action arises at the time the injury is inflicted, not when the extent of the damages is ascertained. (Schwartz v. Meyden Newport Chem. Gorp., 12 N Y 2d 1073.) The order, therefore, must be reversed. Order, insofar as appealed from, reversed, on the law and the facts, and claim dismissed, without costs. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Kane, JJ., concur.